Citation Nr: 0845156	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied service connection for lower 
back pain.

During the pendency of this appeal, as a result of a change 
in domicile by the veteran, jurisdiction of this matter was 
transferred to that of the RO located in Nashville, 
Tennessee.

This matter was previously before the Board in May 2006, at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case so as to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008).

The veteran seeks entitlement to service connection for a low 
back disability.  The medical evidence shows low back pain 
associated with service-connected fibromyalgia; however, the 
veteran contends that she has a separate low back disability 
due to a lumbar disc disorder.  Service medical records show 
treatment for low back pain starting in July 1998.  A 
magnetic resonance imaging (MRI) study of the lumbosacral 
spine dated in July 1998 was unremarkable, except for a mild 
decrease in disc height and disc desiccation at L4-5.  A 
private medical record dated in July 2000 shows low back pain 
associated with a herniated nucleus pulposus at L4-5.

A VA examination report dated in August 2000, shows that the 
veteran reported  constant low back pain, without radiation.  
X-rays of the lumbar spine were normal.  The diagnosis was 
chronic low back pain with no objective findings on 
examination and no disability noted.  The examiner found no 
evidence to substantiate any claim of a herniated disc in the 
lumbar region.

A private MRI study dated later in August 2000, shows that a 
comparison to the 1998 MRI study revealed slight further 
progression of the degenerative process of L4-5 
intervertebral disc space, slight progression of generalized 
disc bulge, slightly asymmetric, more prominent on the right 
side, with no evidence of significant compression on the 
nerve roots.  There was also a minimal bulging disc at L5-S1 
level.

A private medical record dated in November 2001 shows that a 
MRI study had revealed L4-L5 bulging disc and minimal bulging 
at L5-S1, but no nerve root entrapment and no corresponding 
neurologic deficit in the lower extremities.  

In the medical history of a VA base line examination report 
dated in October 2002, it is noted that a MRI of the 
lumbosacral spine was within normal limits.  A September 2003 
VA computed tomography (CT) scan reveals a broad based 
herniated disc in the midline at L4-L5 extending to the right 
side.  

A private medical record dated in January 2006 shows that an 
MRI study revealed right paracentral disk protrusion at L3-4 
and disk bulge at L4-5.

A VA examination report dated in November 2006, shows that 
the veteran had 4/5 strength on the right with knee 
extension.  However, the examiner was unable to tell whether 
it was secondary to pain or whether it was a neurologic 
finding.  The veteran had reported having increased pain in 
her right buttock that day on examination.  The assessment 
was mechanical low back pain, and the examiner rendered an 
opinion that it was less likely than not her current low back 
disability was related to treatment for back pain or injury 
to back pain during active service.  Although the examiner 
noted in the medical history that a private MRI had shown two 
disk bulges, and that the September 2003 VA CT scan had shown 
a broad based herniated disc at L4-5 extending to the right 
side, there was no discussion or opinion regarding those 
current findings or the findings shown in service of 
decreased disc height and disc bulge at L4-5 and L5-S1 level.  
Thus, a remand is needed for an examination and opinion on 
the current neurological manifestations  of the veteran's 
asserted low back disorder, and the inservice findings of 
disc bulges and decreased disc height, as well as, a July 
2000 private medical opinion of a herniated nucleus pulposus 
at L4-5.   When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

In addition, the January 2006 private MRI report showing 
right paracentral disk protrusion at L3-4 and disk bulge at 
L4-5 apparently was received in September 2007.  Although the 
evidence suggests that the January 2006 MRI was reviewed by 
the medical examiner in November 2006, it is not clear that 
the evidence was considered by the RO.  It appears that this 
report was received at VA after the preparation of a 
supplemental statement of the case in September 2007 but a 
day before the September 2007 date shown on the cover letter 
for the supplemental statement of the case.  The January 2006 
MRI report was not shown in the evidence listed in the 
September 2007 supplemental statement of the case and the 
veteran did not submit a waiver of review by the RO.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2008).  As the claim is being remanded for 
further medical development, the remand will include 
consideration of this additional evidence by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for appropriate orthopedic and 
neurological examinations to determine the 
nature and etiology of the veteran's 
asserted  low back disability.  The claims 
file and a copy of this Remand must be 
made available to the examiner for review, 
and the review should be noted in the 
examination report.  All indicated tests 
and studies should be performed.  All 
manifestations, orthopedic and 
neurological, of a low back disability 
should be described in detail.  

Based on a review of the veteran's 
records, to include the  July 2000 private 
medical opinion and the findings of the 
September 2003 VA CT scan which diagnosed 
a herniated disc at L4-L5, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any low back 
disorder found on examination is related 
to service (to include the reports of low 
back pain; the findings of disc bulges at 
L4-5 and L5-S1; and decreased disc height 
at L4-5, shown during service).

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

2.  The RO/AMC shall then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication. 

3.  The RO/AMC will then readjudicate the 
veteran's claim with consideration of 
additional evidence received after the 
preparation of the supplemental statement 
of the case in September 2007.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

